Title: From George Washington to Philip John Schuyler, 29 January 1782
From: Washington, George
To: Schuyler, Philip John


                  
                     Dear Sir
                     Philadelphia Janry 29th 1782
                  
                  Your favor of the 15th Inst. has been duly handed to me.  I have no doubt, from the various & essential services you have rendered your Country, you must be extremely obnoxious to the Enemy—to protect your Person against any insidious attempt from them, a Guard was therefore ordered from the New York Line but as it is important the Troops should be collected & the Corps kept together as much as possible this winter, I should wish all the Men who are able might join their Regts at Pompton And in the mean time I have enclosed an Order to the Commanding Officer of the New Hampshire Line to furnish a Guard to replace the former, while those Regts continue at the Northward.  I hope in the Spring, there may be such a provision made of State Troops or Levies, that this Guard may also be releived or taken off without hazard or inconvenience.
                  Every information tending to prove that the affairs respecting the Grants may be speedily & happily accomodated gives me singular satisfaction.  I will flatter myself both the Articles of intelligence you have received are well grounded & that it will be the unremitting effort of every one who is well affected to the general Cause, to prevent the horrors of Civil Discord in any part of the United States.
                  It has been intimated that some of the Enemies shipping & Armed Vessels have been detained by the ice in Lake Champlain, in such a manner that they might be destroyed & the Cannon &c. brought off—if the fact is so—I will thank you for as early & explicit information as possible, that measures may be taken accordingly—The destruction of those Vessels would I think greatly impede any future incursions from that quarter.  I am Dear Sir, With every sentiment of friendship & esteem Your Most Obedient Servant
                  
                     Go: Washington
                  
               